EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Roni Jones on 08/10/2022.
The application has been amended as follows: 

In the claims
Claim 1,
A structure lining apparatus comprising:
a first longitudinally-extending lined structure extending in a longitudinal direction and a transverse direction, the first longitudinally-extending lined structure comprising a first cured material and a first panel wherein the first panel comprises a first panel connector;
a second longitudinally-extending lined structure extending in the longitudinal direction and the transverse direction, the second longitudinally-extending lined structure comprising a second cured material and a second panel, the second longitudinally-extending lined structure spaced apart from the first longitudinally-extending lined structure in the transverse direction by a gap;
and a longitudinally-extending joint cover, the joint cover comprising:
a joint cover panel comprising an outwardly facing cover surface and an inwardly facing inner surface; and
a joint cover connector protruding from the inner surface, the joint cover connector shaped to make a connection with the first panel connector to thereby couple the joint cover to the first panel connector such that the joint cover panel spans the gap in the transverse direction from the first longitudinally-extending lined structure to the second longitudinally-extending lined structure; wherein:
the joint cover panel comprises [[a]] at least one first deformable protrusion extending from the inner surface and [[a]] at least one second deformable protrusion extending from the inner surface; 
the at least one first deformable protrusion is shaped to contact and be resiliently deformed by the first panel when the connection is made; and 
the at least one second deformable protrusion is shaped to contact and be resiliently deformed by the second panel when the connection is made.

Claim 6, 
A structure lining apparatus according to claim 1 wherein the at least one first deformable protrusion comprises a first plurality of deformable protrusions extending from the inner surface and the at least one second deformable protrusion comprise a second plurality of deformable protrusions extending from the inner surface; wherein:
each of the first plurality of deformable protrusions is shaped to contact and be resiliently deformed by the first panel when the connection is made; and 
each of the second plurality of deformable protrusions is shaped to contact and be resiliently deformed by the second panel when the connection is made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
08/10/2022